            Case 4:19-cv-04205-JST Document 32 Filed 01/21/20 Page 1 of 2




 1   STEPHEN J. AKERLEY (Bar No. 160757)
     ADRIAN KWAN (Bar No. 300032)
 2   MINTZ LEVIN COHN FERRIS GLOVSKY
      AND POPEO P.C.
 3
     44 Montgomery Street, 36th Floor
 4   San Francisco, CA 94104
     Telephone: (415) 432-6000
 5   Facsimile: (415) 432-6001
     SJAkerley@mintz.com
 6   AKwan@mintz.com
 7   Attorneys for Plaintiff
     Chad Robert Kester
 8
 9
                                     UNITED STATES DISTRICT COURT
10
                               THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   CHAD KESTER,                                 Case No. 4:19-cv-04205-JST

15                      Plaintiff,
                                                  Assigned to: The Honorable Jon S. Tigar
16          v.                                                 Courtroom 6, 2nd Floor

17   RALPH DIAZ, et al.,
                                                  PLAINTIFF’S CERTIFICATION OF
18                      Defendants.               INTERESTED ENTITIES OR PERSONS
19                                                [CIV. L.R. 3-15]

20
                                                  Complaint Filed: July 22, 2019
21                                                Trial Date: TBD

22

23

24

25

26

27

28
                      PLAINTIFF’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                  [CIV. L.R. 3-15] – CASE NO. 4:19-cv-04205-JST
            Case 4:19-cv-04205-JST Document 32 Filed 01/21/20 Page 2 of 2




 1          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the named

 2   parties, there is no such interest to report. Plaintiff reserves its right to supplement this Certificate

 3   subject to the discovery of any applicable additional information as this case proceeds.

 4          A supplemental disclosure statement will be filed upon any change in the information

 5   provided herein.

 6

 7   Dated: January 21, 2020                      Respectfully submitted,

 8                                                MINTZ LEVIN COHN FERRIS GLOVSKY
                                                   AND POPEO P.C.
 9

10                                                      /s/ Adrian Kwan
                                                  By: Stephen J. Akerley
11                                                    Adrian Kwan
12
                                                  Attorneys for Plaintiff
13                                                Chad Robert Kester

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     -1-
                        PLAINTIFF’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                    [CIV. L.R. 3-15] – CASE NO. 4:19-cv-04205-JST
